Citation Nr: 0826001	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alopecia areata 
totalis.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the veteran's claims 
of entitlement to service connection for alopecia areata 
totalis and depression.  Following the veteran's relocation 
from Colorado to Texas, her claims folder was permanently 
transferred to the jurisdiction of the RO in Waco, Texas.  

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in June 2008.  A 
transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

At her recent hearing, the veteran alleged that her alopecia 
was aggravated in service, as she noted that she entered 
service with a full head of hair and was discharged from 
service with a loss of 70-80 percent of that hair.  She 
testified that upon service entrance, only her eyebrows, 
eyelashes, and body hair were affected but the disorder 
worsened during service to the point when she lost most of 
the hair on her head.  The veteran also stated that, while 
sleeping at night while on active duty, she was prone to 
scratch her scalp to the point of causing blood loss, with 
the result being additional hair loss and, on that basis, was 
referred for psychiatric evaluation.  Chronic depression is 
alleged to have resulted from the in-service hair loss from 
her head.  

In-service hospitalization for evaluation of the veteran's 
psychiatric status in late July and early August 2002 is 
shown to have yielded a principal discharge diagnosis of an 
adjustment disorder with a depressed mood and a secondary 
diagnosis of a personality disorder, not otherwise specified, 
with borderline and histrionic features.  The veteran's 
separation documents indicate that the reason for her 
separation from service was a personality disorder.  (The 
Board parenthetically notes that a personality disorder is 
not a disease or disability for VA compensation purposes-see 
38 C.F.R. § 3.303(c).) 

Following her separation from service in November 2002, the 
veteran was afforded a VA medical examination in November 
2002, findings from which culminated in entry of a pertinent 
diagnosis of alopecia areata totalis.  No opinion, however, 
was sought or offered as to the nature of such disorder in 
the veteran's case or as to the questions of pre-existence 
and in-service aggravation, particularly based on the 
veteran's own lay observations both at service entrance and 
at service exit.  

As for the veteran's claimed psychiatric disorder, the record 
reflects that she underwent a VA examination in January 2005 
by a VA staff psychologist who offered no diagnosis on either 
Axis I or II.  Results from psychological testing were found 
by the examining psychologist to be invalid and otherwise 
indicative of an over-reporting of symptoms or of malingering 
with exaggerated responding for the purpose of falsely 
claiming mental illness.  Recent hearing testimony of the 
veteran is to the effect that she began to suffer from 
depression in service in association with her hair loss and 
that such depression has continued, if not worsened, since 
that time.  Further psychiatric evaluation is deemed 
advisable in this instance in order to determine whether the 
veteran in fact suffers from a disorder involving depression 
and, if so, its relationship to her period of military 
service or any event therein, including substantial hair 
loss.  

The AMC or RO is advised that such examinations are to be 
conducted as the veteran becomes available to report for 
same.  The record reflects that she is currently serving in 
Iraq as a civilian in support of military personnel on the 
ground and is under the command of military authorities while 
so serving.  Arrangements for the conduct of these 
examinations are to be made so that they may be performed at 
a time when the veteran is home in Texas.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
dermatological examination for the 
purpose of ascertaining the etiology and 
approximate onset date of her claimed 
alopecia areata totalis.  The claims 
folder should be furnished to the 
examiner for use in the study of this 
case and his/her report of such 
examination should indicate whether the 
claims folder was received and reviewed.

Such examination should entail a review 
of the relevant medical evidence in the 
claims file, inclusive of service medical 
records, as well as the conduct of a 
comprehensive physical examination and 
any tests that are deemed necessary to 
evaluate the nature and etiology of the 
disorder in question.  

Thereafter, the examiner is asked to 
offer an opinion as to each of the 
following:  

(a)  Is the veteran's alopecia a 
congenital or acquired disorder?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the alopecia began during service or 
is causally linked to any incident of 
service?

(c)  Is it unequivocal that the veteran's 
alopecia pre-existed her entrance onto 
active duty in December 1994?  

(d)  Is it at least as likely as not that 
the veteran's alopecia underwent an 
increase in severity beyond its normal 
progression, as to constitute an 
aggravation, during service?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms 

If aggravation during service is 
determined, the examiner should, to the 
extent that is possible, estimate the 
degree of hair loss that was present 
prior to the onset of the aggravation 
(e.g., approximate percentage of exposed 
areas affected by alopecia).

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

2.  The veteran should also be afforded a 
VA psychiatric examination for the 
specified purpose of identifying the 
nature and etiology of any psychiatric 
disorder that is currently present, to 
include claimed depression.  The claims 
folder should be furnished to the 
examiner for use in the study of this 
case and his/her report of such 
examination should indicate whether the 
claims folder was received and reviewed.

Such examination should entail a review 
of the relevant medical and psychiatric 
evidence in the claims file, as well as 
the conduct of a comprehensive mental 
status evaluation and any tests that are 
deemed necessary.  

Thereafter, the examiner is asked to 
offer an opinion as to each of the 
following:  

Does the veteran meet the diagnostic 
criteria for an acquired psychiatric 
disorder, to include depression, 
and, if so, is it at least as likely 
as not (50 percent or greater degree 
of probability) that any such 
disorder had its onset during the 
veteran's period of military service 
from December 1994 to November 2002 
or is otherwise related to any in-
service event, inclusive of any 
significant hair loss?  

Use by the psychiatrist of the "at least 
as likely as not" language in responding 
is required.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide 
a rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Lastly, the issues of service 
connection for alopecia areata totalis 
and depression should be readjudicated on 
the basis of the additional evidence 
received after the last SSOC was issued 
and all governing law and regulations.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided with an appropriate supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




